                                                                                            FILED
                                                                                   2020 Mar-30 AM 08:06
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
 MARK ALEXANDER MACNEIL,                    )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )   Case No.: 5:17-cv-00754-LCB
                                            )
 NANCY A. BERRYHILL, ACTING                 )
 COMMISSIONER OF SOCIAL                     )
 SECURITY                                   )
                                            )
       Defendant.                           )

                    MEMORANDUM OPINION AND ORDER

      On May 9, 2017, the Plaintiff Mark MacNeil filed a complaint (Doc. 1)

seeking judicial review of an adverse final decision of the Commissioner of the

Social Security Administration (“the Commissioner”) pursuant to 42 U.S.C. §

405(g). The Commissioner filed an answer to the complaint on January 31, 2019.

(Doc. 12). The Plaintiff filed a brief in support of his position on July 2, 2019, (Doc.

20) and the Commissioner filed a brief in support of the decision on August 5, 2019

(Doc. 21). Therefore, this issue is ripe for review. For the following reasons stated

below, the final decision of the Commissioner is affirmed.


      I.     BACKGROUND




                                           1
      The Plaintiff protectively filed for a period of disability and disability

insurance benefits on November 18, 2013 (R. 12). He alleged that his disability

began on November 7, 2013. (Id). His claim for benefits was denied on December

6, 2013, and the Plaintiff subsequently filed a request for a hearing before an

Administrative Law Judge (ALJ) on December 17, 2013. Id. The Plaintiff appeared

before ALJ Patrick Digby on June 22, 2015. (Id). The Plaintiff testified at the hearing

and was questioned by his attorney and the ALJ. (R. 32, 43). Additionally, vocational

expert John McKinney testified at the hearing as did the Plaintiff’s mother. (R. 55,

59). The ALJ issued his opinion on August 28, 2015 (R. 22). When he issued his

opinion, the ALJ used the five-step evaluation process promulgated by the Social

Security Administration to determine whether an individual is disabled. (R. 12). The

ALJ made the following determinations:

      1. The Plaintiff meets the insured status requirements of the Social Security
         Act through December 31, 2018. (R. 14).

      2. The Plaintiff has not engaged in substantial gainful activity since
         November 7, 2013, the alleged onset date of the disability. (Id).

      3. The Plaintiff has the following severe impairments: history of paranoid
         schizophrenia and a history of substance abuse addiction. (Id).

      4. The Plaintiff does not have an impairment or combination of impairments
         that meets or medically equals the severity of one of the listed impairments
         in 20 CFR Part 404, Subpart P, Appendix 1. (R. 15).

      5. The Plaintiff has the residual functional capacity (RFC) to perform a full
         range of work at all exertional levels but has certain non-exertional
         limitations. He can: understand and remember simple instructions; carry
                                          2
            out short and simple instructions, attend, and concentrate for two-hour
            periods on simple tasks across an eight-hour workday with all customary
            breaks. He can also occasionally interact with the public, supervisors, and
            co-workers. Changes in his workplace should gradually be introduced. (R.
            18).

      6. The Plaintiff has no past relevant work. (R. 20).

      7. The Plaintiff was born on June 6, 1990, and was 23 years old, which is
         defined as a younger individual age 18-49, on the alleged disability onset
         date. (R. 21).

      8. The Plaintiff has at least a high school education and can communicate in
         English. (Id.).

      9. A determination of transferability of job skills is not material to the
         determination of disability as the Medical-Vocational Rules support a
         finding that the Plaintiff is not disabled. (Id.).

      10. With the Plaintiff’s age, education, work experience, and RFC, there are
         a significant number of jobs in the national economy he can perform. (Id.).

      11. The Plaintiff has not been under a disability as defined in the Social
         Security Act, from November 7, 2013, through the date of the ALJ’s
         decision on August 28, 2015. (R. 22).

      After the ALJ denied his claim, the Plaintiff requested an appeal to the

Appeals Council and was denied on March 9, 2017. (R. 1). At that point, the ALJ’s

decision became the final decision of the Commissioner. Henry v. Comm’r of Soc.

Sec., 802 F.3d 1264, 1267 (11th Cir. 2015). The Plaintiff filed this action on May 9,

2017. (Doc. 1).

      II.      DISCUSSION



                                            3
       The Social Security Administration (SSA) is authorized to pay Supplemental

Security Insurance (SSI) and disability insurance to claimants that have a disability.

Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1358 (11th Cir. 2018) (citing

Barnhart v. Thomas, 540 U.S. 20, 21 (2003)). Title II of the Social Security Act

defines disability as “the inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be

expected to result in death or that has lasted or can be expected to last for a

continuous period of not less than 12 months.” Id. at 1358-59. (citing 42 U.S.C. §§

423 (d)(1)(A)).

      A. Standard of Review

      The Court reviews “de novo the legal principles upon which the ALJ relied,

but [is] limited to assessing whether the ALJ’s resulting decision is supported by

substantial evidence.” Henry, 802 F.3d at 1266-67. “Substantial evidence is more

than a scintilla and is such relevant evidence that a reasonable person would support

its conclusion.” Winshel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (citing Crawford v. Comm’r of Soc. Sec., 631 F.3d 1155, 1158 (11th Cir.

2004)). The Court does not “decide facts anew, mak[e] credibility determinations,

or reweigh the evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

The Court instead “must scrutinize the record as a whole in determining whether the




                                          4
ALJ reached a reasonable decision.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983).

      B. Five Step Sequential Evaluation

      In order to determine if a claimant has a disability, the SSA regulations

mandate that an ALJ must follow a five-step sequential evaluation while evaluating

a disability claim. See 20 C.F.R. §§ 404.1520; 416.920. Pursuant to the regulations,

the ALJ must proceed with his analysis as follows:

   1. Is the claimant engaged in substantial gainful activity? If “yes” the claimant
      is not disabled and the analysis ends here. If the answer is “no,” proceed to
      the next step of the analysis. 20 C.F.R. § 404.1520.

   2. Does the claimant have a medically determinable physical or mental
      impairment or combination of impairments that meets the duration
      requirements of 20 C.F.R. § 404.1509? If “no,” the claimant is not disabled.
      If “yes,” proceed to the next step of the analysis. Id.

   3. Does the claimant have an impairment that equals a listed impairment in 20
      C.F.R. § 404, Subpart P Appendix 1 and meets the durational requirements of
      20 C.F.R. § 404.1509? If “yes” the claimant is disabled. If “no,” proceed to
      the next step of the analysis. Id.

   4. Does the claimant have the residual functional capacity (RFC) to return to past
      relevant work? If “yes” the claimant is not disabled. If no, proceed to the final
      step of the analysis. Id.

   5. Does the claimant’s RFC, age, education, and work experience allow him or
      her to make an adjustment to other work? If “no,” the claimant is disabled. If
      “yes,” the claimant is not disabled. Id.
      Initially, the claimant bears the burden of proof regarding the first four steps

of the above analysis. Washington, 906 F.3d at 1359. The claimant carries a


                                          5
particularly heavy burden when showing why he or she cannot engage in past

relevant work. Id. After the fourth step, the burden then shifts to the Commissioner

to determine if there are jobs in the national economy that the claimant can perform.

Id. However, while the burden shifts to the Commissioner at step five, the burden

ultimately falls to the claimant to show a disability exists. Id. (citing Doughty v.

Apfel, 245 F.3d 1274, 1280 (11th Cir. 2001)).

       C. The Plaintiff’s Contentions

       The Plaintiff alleges the ALJ erred in several ways when finding he was not

disabled. First, the Plaintiff argues the ALJ did not give proper weight to the opinions

of a treating physician and a non-examining physician. (Doc. 20 at 21, 34). Next, the

Plaintiff claims the ALJ did not give his testimony about his symptoms appropriate

credit. (Id. at 35). Finally, the Plaintiff argues the ALJ incorrectly determined his

condition did not satisfy the criteria for a listed impairment under the regulations.

(Id. at 38).

       1. The ALJ gave appropriate weight to the physicians’ opinions.

       The Plaintiff contends the ALJ did not give proper credit to the opinions of

the Plaintiff’s treating physician, Dr. Rachel Pope. (Doc. 20 at 21). Dr. Pope

determined that the Plaintiff’s disability made his ability to find employment

moderately and markedly limited because he lacked certain skills. See (R. 412-413).

The ALJ noted he gave Dr. Pope’s opinion no weight because the form she submitted


                                           6
“contain[ed] nothing but check marks with no substantive evidence,” nor did the

form specifically “reference to anything including her own records or any other

medical record.” (R. 19).

      Typically, an ALJ will give more weight to the opinion of a claimant’s treating

physician. 20 CFR § 404.1527(c)(2). A treating physician’s opinion “must be given

substantial or considerable weight unless ‘good cause’ is shown to the contrary.”

Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004). “Good cause [to discount

the treating physician’s opinion] exists when (1) the treating physician’s opinion was

not bolstered by the evidence, (2) the evidence supported a contrary finding, or (3)

the treating physician’s opinion was conclusory or inconsistent with his own medical

records.” Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1259 (11th Cir. 2019). An

ALJ also “must clearly articulate the reasons for giving less weight to the opinion of

a treating physician.” Id. However, an “ALJ may reject any medical opinion if the

evidence supports a contrary finding.” Sharfarz v. Bowen, 825 F.2d 278, 280 (11th

Cir. 1987).

      While a treating physician’s opinion is typically entitled to the highest level

of deference, the ALJ articulated specifically why he did not consider her opinion.

Dr. Pope’s assessment checks boxes that indicate which areas the Plaintiff is

psychiatrically limited but does not reference any medical evidence. Indeed, Dr.

Pope’s treatment notes indicate that while the Plaintiff showed symptoms of his


                                          7
disability, he indicated he was able to do activities, his speech was normal, and his

associations were intact. See (R. 393, 395, 429). Furthermore, other evidence in the

record provides the Plaintiff responding well to his treatment, maintaining the ability

to do activities, and having normal thought processes. See (R. 408, 440, 446).

Accordingly, substantial evidence supports the ALJ’s decision to give Dr. Pope’s

opinion no weight.

      The Plaintiff also argues that the ALJ gave the opinions of Dr. Samuel

Williams, a non-examining physician, inappropriate weight as well. (Doc. 20 at 34).

Dr. Williams did not conclude that the Plaintiff was disabled. The ALJ gave

substantial weight to his opinion but discounted some of his findings, such as the

Plaintiff could benefit from a flexible work schedule, because they were

“conclusory, speculative, and unquantifiable.” (R. 20).

      When deciding what weight to give medical opinions, “the ALJ should

consider the following facts: the examining and treatment relationship between the

claimant and doctor; the supportability and consistency of the opinion with the

record as a whole; the specialization of the doctor; and other factors that tend to

support or contradict the opinion.” Hand v. Soc. Sec. Admin., 786 F. App’x. 220, 224

(11th Cir. 2019) (citing 20 C.F.R. § 404.1527(c)). “The ALJ applies the same

standards whether the medical opinion is from a treating physician, a consultative

examiner hired by the agency, or a nonexamining, reviewing physician.” Id. The


                                          8
regulations also provide that more weight will be given to sources that are supported

by the claimant’s entire record. 20 CFR § 404.1527(c)(1).

      While not an examining physician, the ALJ found that part of Dr. William’s

opinion was supported by the medical evidence. (R. 20). The Plaintiff’s medical

record reflects that he experiences limitations because of his severe impairments.

However, after his disability onset date, the record provides the Plaintiff reported his

medication was working, his mood and affect was appropriate, and he was able to

engage in activities. See (R. 393, 434, 438). Accordingly, substantial evidence

supports the ALJ’s decision to give substantial weight to some of Dr. William’s

opinion. Substantial evidence also supports the ALJ’s decision to discount other

parts of Dr. Williams’s opinion for being vague or conclusory. Dr. William’s

statements about the Plaintiff’s limitations were not supported by medical sources,

thus the ALJ was not required to give them weight. See 20 C.F.R. § 416.927(c)(3).

Therefore, substantial evidence supports the amount of weight the ALJ gave Dr.

William’s opinion.

      2. The ALJ correctly considered the Plaintiff’s subjective pain testimony

      The Plaintiff also contends that the ALJ improperly discounted his subjective

pain symptoms. (Doc. 20 at 35). During the hearing, the Plaintiff testified that he

was unable to work because of his symptoms like hallucinations and an inability to

concentrate. (R. 34, 49). The ALJ considered his symptoms but ultimately found that


                                           9
the “intensity, persistence and limiting effects” of the Plaintiff’s symptoms were not

wholly credible. (R. 18).

      A claimant’s statements about his pain will not suffice to establish a disability

exists. 20 C.F.R. § 404.1529(b). Instead, “[t]here must be objective medical evidence

from an acceptable medical source” that would allow the ALJ to find he is disabled.

20 C.F.R. § 404.1529(a). The ALJ will also consider factors such as: the claimant’s

daily activities, side effects of the claimant’s medication, and other factors

concerning functional limitations. See 20 C.F.R. § 404.1529(c)(3)(i-vii). See also

SSR 16-3P, 2017 WL 5180304 at *6-8. A “claimant must satisfy two parts of a three-

part test showing: (1) evidence of an underlying medical condition; and (2) either (a)

objective medical evidence confirming the severity of the alleged pain; or (b) that

the objectively determined medical condition can give rise to the claimed pain” to

establish a disability based on pain. Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th

Cir. 2002).

      The ALJ clearly outlined why he discounted the Plaintiff’s subjective

testimony. He noted that the Plaintiff’s objective medical evidence and his reported

daily activities did not support his claims. (R. 19). Substantial evidence supports the

ALJ’s conclusions. The objective medical evidence after the Plaintiff’s disability

onset date shows generally shows the Plaintiff exhibited normal speech and thought

processes. (R. 395, 441). The medical records also provide the Plaintiff


                                          10
demonstrated an appropriate mood and affect. (R. 436, 447). The Plaintiff likewise

reported that his medication was helping with his symptoms. (R. 438, 447). Further,

the Plaintiff noted in his testimony that he was able to go grocery shopping and walk

his dog. (R. 39). Accordingly, substantial evidence supports the ALJ’s decision to

discredit the Plaintiff’s subjective testimony.

      3. The ALJ did not err when determining the Plaintiff did not meet or
         equal a listed impairment.

      Finally, the Plaintiff argues that the ALJ erred when finding that the Plaintiff’s

schizophrenia did not meet a listed impairment. (Doc. 20 at 38). The Plaintiff

contends that the symptoms related to his schizophrenia are severe enough that he

meets the listing requirements under the regulations. (Id. at 40). The ALJ analyzed

the Plaintiff’s mental limitations in accordance with Medical Listing 12.03, which

includes schizophrenia and other psychiatric disorders. (R. 16).

      For the Plaintiff to meet a listed impairment under 12.03, he must meet satisfy

the criteria in Paragraph A and B or A and C of the listing. 20 C.F.R. Part 404,

Subpart P, Appendix 1, 12.03. See also 20 C.F.R. § 404. 1525. The ALJ found that

while the Plaintiff satisfied the standard in Paragraph A by showing a documented

history of symptoms like delusions or hallucinations, he did not find the Plaintiff

satisfied the listing under Paragraphs B and C. Regarding Paragraph B, the ALJ

determined the Plaintiff was only moderately restricted in the areas of mental

functioning. (R. 16). Likewise, the ALJ found that the Plaintiff did not meet the
                                          11
requirements of Paragraph C because the medical evidence did not show he

experienced more than a minimal impact of his daily activities.

      Substantial evidence supports the ALJ’s determination that the Plaintiff’s

schizophrenia did meet a listed impairment. For paragraph B, the record does not

provide the Plaintiff had an “[e]xtreme limitation of one, or marked limitation of

two” of the following areas: “1. Understand, remember, or apply information; 2.

Interact with others; 3. Concentrate, persist, or maintain pace; 4. Adapt or manage

oneself.” 20 C.F.R. Part 404, Subpart P, Appendix 1, 12.03. (internal citations

omitted). The medical evidence indicated that after his onset disability date, the

Plaintiff demonstrated generally logical and organized thoughts. See (R. 395, 429,

443). The Plaintiff’s testimony and Adult Function Report also provides that while

he has issues with his symptoms, he was able to handle his personal needs, go to the

grocery store, walk his dog, and talk to a friend during the day. See (R. 39, 208).

Regarding Paragraph C of the listing, the record does not support a finding the

Plaintiff’s impairment is “serious and persistent.” Id. After receiving treatment, the

Plaintiff reported improvement in his symptoms and generally displayed appropriate

mood and orientation. (R. 396, 434, 438). Therefore, substantial evidence supports

the ALJ’s reasoning that the Plaintiff did not meet a listed impairment.

      III.   CONCLUSION




                                         12
      For these reasons, and the Court being otherwise sufficiently advised, it is

ORDERED that the final decision of the Commissioner is AFFIRMED. A final

judgment will be entered separately.

      DONE and ORDERED this March 29, 2020.



                                   _________________________________
                                   LILES C. BURKE
                                   UNITED STATES DISTRICT JUDGE




                                       13
